DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-2, and 18 have been amended.  Claims 1-20 are pending, and under examination on the merits.
	
Response to Amendment
The Amendment by Applicants’ representative Dr. Balaram Gupta on 05/04/2022 has been entered.   
Terminal Disclaimer
The terminal disclaimer filed on 05/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending U.S. Patent Application No. 17/149,912 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments/Amendments
Obviousness-type double patenting rejection
 
Applicants filled TD over co-pending Application U.S. Patent Application No. 17/149,912.  Since the terminal disclaimer has been accepted and recorded, the ODP rejection is hereby withdrawn.

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendment and argument have been considered, but not sufficient to overcome the rejection.
Specifically, Applicant’s argument is on the ground that amended claim 1 recites a series of compounds all of which are closely related homologs of specific compounds recited in claims 3 and 4, and are not even remotely taught by ‘536 publication in view of the ‘577 Patent and/or the ‘418 publication, neither does the ‘536 publication in view of the ‘577 Patent and/or the ‘418 publication provide any motivation to one of skill in the art to arrive at the instant invention before the effective filing date of the present application.  Applicant argues that it is difficult to predict any fragrance characteristics of a compound based on related compounds or homologs reported in the ‘536 publication based on the fragrance characteristics of the specific compounds 31e, 32e, 33e, 34e, 31f, 32f, 33f, and 34f in Table 2 of the ‘536 publication (see pages 11-12 of the Remark).  However, Applicant fails to specifically point out the support for the conclusion of unpredictability from the fragrance characteristics of the compounds 31e and 31f cited as the lead candidates for further modification cited in the previous 103(a) rejection. The compounds 31e and 31f of the ‘536 publication are the two compounds closest to the claimed compounds of amended claim 1.   Both compounds 31e and 31f have flowery and fruity or fragrance characteristics.  Since the other compounds 33a-f and 34a-f do not contain a double bond in the core ring structures, they are not considered to be the lead candidate.   
The difference between instant claim 1 and the compounds 31e and 31f of the `536 publication is that the prior art teaches methyl substituted bicycle[2.2.1]heptene methylol derivatives as fragrance compounds, while instant claims teaches non-substituted bicycle[2.2.1]heptene methylol derivatives as the fragrance compounds.  However, amended claim 1 would have been obvious over the `536 publication because the difference is further taught and/or suggested by the `577 patent and/or the `418 publication, because they both teaches that non-substituted bicycle[2.2.1]heptane/heptane methylol derivatives can be used advantageously as scents as components of perfume compositions.  Furthermore, the difference of methyl substituted bicycle[2.2.1]heptene methylol derivatives over non-substituted bicycle[2.2.1]heptene methylol derivatives (i.e. –H vs. –CH3)would have been obvious as a homolog of structural similarity, see in re In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978).  Knowing properties of one member of series compounds would in general know what to expect in adjacent members.   The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. chemical use).  Compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) and MPEP§2144.09.    Therefore, the combined references as a whole would have rendered claims 1, 6-9, 12, and 14-20 as amended obvious.  The rejection is maintained. 

The following rejection and objection are necessitated by the amendment filed 05/04/2022: 

Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over DE3443536 A (“the `536 publication”) in view of U.S. patent No. 4,119,577 (“the `577 patent”) and/or US 2010/0092418 (“the `418 publication”).  

	Applicant’s claim 1 is drawn to a fragrance composition comprising:
a) an effective amount of at least one compound of formula (I) 
    PNG
    media_image1.png
    155
    220
    media_image1.png
    Greyscale
 in the form of any one of its enantiomers or a mixture thereof, wherein at least one of R1, R2, R3 and R4 is a group of formula (C): -Z-O(CO)OR; and Z is (CH2)a wherein a is an integer from 1 to 4, and the remaining R1, R2, R3 and R4 is hydrogen; b) at least one ingredient selected from the group consisting of a fragrance carrier and a fragrance base; and c) optionally at least one fragrance adjuvant.

The `536 publication teaches methyl substituted bicycle[2.2.1]heptane/heptene methyl derivatives of the formula (A) 
    PNG
    media_image2.png
    422
    590
    media_image2.png
    Greyscale
  can be used advantageously as scents as components of perfume oil for cosmetic consumer goods.   The specific compounds such as 31e, and 31f
    PNG
    media_image3.png
    529
    468
    media_image3.png
    Greyscale
 have fragrance smell, see Table 2 at page 10 of the `536 publication. 

The `577 patent discloses non-substituted bicycle[2.2.1]heptane/heptane methyl derivatives can be used advantageously as scents as components of perfume compositions.   The specific non-substituted bicycle[2.2.1]heptane methyl derivatives compounds such as 
    PNG
    media_image4.png
    127
    216
    media_image4.png
    Greyscale
, mixture of 
    PNG
    media_image5.png
    113
    253
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    103
    250
    media_image6.png
    Greyscale
, and 
    PNG
    media_image7.png
    105
    244
    media_image7.png
    Greyscale
 have fragrance smell, see Table 1 of  the `577 patent.  In addition, the `577 patent teaches the ingredients including a fragrance carriers used for making perfume compositions, see columns 45-52, wherein a non-toxic alcohol, or a non-toxic glycol or the like is used in combination with the norbornane derivatives in the perfume compositions, see col. 52, ln. 20-45.   

The `418 publication discloses non-substituted fragrance compound of bicyclo[2.2.1]-hept-5-ene-2-carboxylic ethyl ester as fragrance materials. 
The difference between instant claim 1 and the compounds 31(e) and 31(f) of the `536 publication is that the prior art teaches methyl substituted bicycle[2.2.1]heptene methyl derivatives as fragrance compounds, while instant claims teaches non-substituted bicycle[2.2.1]heptene methyl derivatives as the fragrance compounds.  

However, instant claim 1 would have been obvious over the `536 publication because the difference is further taught and/or suggested by the `577 patent and/or the `418 publication, because they both teaches that non-substituted bicycle[2.2.1]heptane/heptane methyl derivatives can be used advantageously as scents as components of perfume compositions.  Furthermore, the difference of methyl substituted bicycle[2.2.1]heptene methyl derivatives over non-substituted bicycle[2.2.1]heptene methyl derivatives (i.e. –H vs. –CH3)would have been obvious as a homolog of structural similarity, see in re In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978).  Knowing properties of one member of series compounds would in general know what to expect in adjacent members.   The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. chemical use).  Compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) and MPEP§2144.09.    

In terms of claim 2, the compounds 31e, and 31f read on Z is CH2, R is methyl and ethyl, and the remaining R1, R2, R3 and R4 is hydrogen.  
In terms of claim 3, wherein the compound is 
    PNG
    media_image8.png
    125
    160
    media_image8.png
    Greyscale
, the compound 31f  of the `536 publication relates to the claimed compound wherein Z is CH2, R is ethyl, and the remaining R1, R2, R3 and R4 is hydrogen.  
In terms of claim 4, wherein the compound is 
    PNG
    media_image9.png
    115
    152
    media_image9.png
    Greyscale
, the compound 31e of the `536 publication relates to the claimed compound wherein Z is CH2, R is methyl, and the remaining R1, R2, R3 and R4 is hydrogen.  

In terms of claims 5-17, the `418 publication teaches using perfume/fragrance compositions for the preparation of perfumes and colognes, the perfuming of personal care products such as soaps, shower gels, and hair care products, fabric care products, air fresheners, and cosmetic preparations [0016].   It would have been obvious for one ordinary skilled in the art to use the perfume compositions taught in the prior art for preparing the   claimed perfuming consumer products.  

In terms of claims 18-20 drawn to a method to confer, enhance, improve or modify the odor properties of a perfuming composition or of a perfumed article, which method comprises adding to said composition or article an effective amount of at least one compound of formula (I) in the form of any one of its enantiomers or a mixture thereof, it would have been obvious based on the combined prior art references disclosed hereby for using as the perfume compositions.    

Claim Objection
Claims 1 and 18 are objected to for the following informality:  the phrase “Z is (CH2)a wherein a is 1 to 4” should be replaced with “Z is (CH2)a wherein a is an integer from 1 to 4”. 


Conclusions
Claims 1-20 are rejected.
Claims 1 and 18 are objected to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731